Per Curiam.

The Court are of opinion, that the objections to the admission of the indenture in evidence, are sustained. The power of the overseers in relation to this subject is a very important one. The statute, whi«‘h contains various precautions for the benefit of the minor, provides, that male children may be bound out as apprentices “ till they come to *46the age of twenty-one years.” We think this provision of the statute must be strictly pursued. The services of the apprentice are of more benefit to the master if he continues with him till he arrives at the age of twenty-one years ; and more advantageous terms may therefore be obtained of the master, if it is stipulated that he shall so remain. The binding out of a male child until he shall arrive at the age of twenty years, is not a compliance with the statute, and is not for the benefit of the minor, and for both of these reasons this indenture is invalid. This objection is decisive of the case.
The other objection is equally conclusive. The statute provides, that the apprentice shall be taught to read, write and cypher. Now it may be, that more would be taught at the town schools ; but these branches of education may not be trught; or the town may neglect its duty to provide schools.

Exceptions overruled, and judgment of the Court of Common Pleas affirmed.